United States Court of Appeals
                                                                        Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS               FILED
                          FOR THE FIFTH CIRCUIT                    May 30, 2006
                          _____________________
                                                             Charles R. Fulbruge III
                               No. 05-50522                          Clerk
                          _____________________

UNITED STATES OF AMERICA
                  Plaintiff - Appellee
   v.
ADAN HERNANDEZ-AVILA, also known as Adam Hernandez-Avila,
also known as Adam Hernandez, also known as Cesar Hernandez,
also known as Jose Hernandez, also known as Jose Avila
Hernandez, also known as Adam Fernandez, also known as Adam
Avila, also known as Adam Avila Hernandez
                  Defendant - Appellant

                        ---------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                             (04-CR-271)
                        ---------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:


      IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is granted.



      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to the district court for resentencing is granted.



      IT IS FURTHER ORDERED that Appellee’s unopposed alternative

motion to extend time to file Appellee’s brief until fourteen

___________________

      *     Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
(14) days after denial of motion to vacate and remand is denied

as moot.